Citation Nr: 0525264	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a scar of the right 
shoulder.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in May 2003 and June 2004.  


FINDING OF FACT

A scar of the right shoulder is not currently demonstrated.  


CONCLUSION OF LAW

A scar of the right shoulder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in August 2001, July 2003 and August 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a scar of the 
right shoulder.  Review of the service medical records shows 
no pertinent abnormality on examination for entry upon active 
duty and no manifestation of a scar of the right shoulder 
during service.  On examination for separation from service; 
however, a 2 by 6 cm scar of the right shoulder, secondary to 
trauma, was noted.  Medical records of treatment that the 
veteran received following service do not show complaints or 
manifestations of a right shoulder scar.  Private treatment 
records show that in November 1987 the veteran sustained 
multiple gunshot wounds, including a wound of the left 
shoulder.  On dermatologic examination by VA in November 
2003, the veteran stated that he had no problems with his 
right shoulder, but had sustained a gunshot wound of his left 
shoulder after service.  Examination showed left shoulder 
scarring, but no right shoulder abnormality.  

The veteran was noted on examination for separation from 
service as having a scar of the right shoulder.  Service 
connection may only be granted for current disability; 
however, and no right shoulder scarring has been demonstrated 
subsequent to the veteran's discharge examination.  In 
November 2003, when asked by the examiner, the veteran 
specifically indicated that he did not have any abnormality 
of the right shoulder.  Under these circumstances, service 
connection must be denied.  


ORDER

Service connection for a right shoulder scar is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


